COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 2-09-119-CR

ARTURO RODRIGUEZ JR.                                                APPELLANT
                                        V.

THE STATE OF TEXAS                                                       STATE

                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We abated this case to the trial court on September 16, 2009 so that the

trial court could determine whether appellant desires to prosecute his appeal.

At the abatement hearing held on October 9, 2009, appellant, in the presence

of his appellate counsel and the State’s appellate counsel, stated on the record

that he does not want to pursue his appeal.       We hold that this procedure

substantially complies with rule 42.2(a) of the rules of appellate procedure. See

Tex. R. App. P. 42.2(a).

      No decision of this court having been delivered before we received

evidence of appellant’s desire to dismiss his appeal, we dismiss all pending




      1
          … See Tex. R. App. P. 47.4.
motions and this appeal. See Tex. R. App. P. 42.2(a), 43.2(f).




                                               PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 5, 2009